People v Craig (2019 NY Slip Op 02478)





People v Craig


2019 NY Slip Op 02478


Decided on April 2, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 2, 2019

Friedman, J.P., Gische, Tom, Gesmer, Moulton, JJ.


8875 539/16

[*1]The People of the State of New York, Respondent,
vJerome Craig, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Tomoeh Murakami Tse of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Kelly L. Smith of counsel), for respondent.

Judgment, Supreme Court, New York County (Juan M. Merchan, J.), rendered June 15, 2016, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to a term of one to three years, unanimously affirmed.
Defendant made a valid and enforceable waiver of his right to appeal. The oral colloquy sufficiently ensured that defendant understood that the right to appeal is separate from the trial rights automatically forfeited by pleading guilty (see e.g. People v Roberson, 161 AD3d 544, 545 [1st Dept 2018], lv denied 32 NY3d 940 [2018]). The validity of the waiver was not undermined by any statements made by the court relating to sentencing. The court's reference to the sentence as the lawful minimum prison sentence available to defendant was not misleading, because one to three years was the minimum permitted by law unless the court made a determination (see Penal Law § 70.00[4]) that it had already declined to make.
Defendant's waiver of his right to appeal forecloses review of his challenge to the suppression ruling and sentence. As an alternative holding, we find that the police conduct leading to the recovery of a gravity knife was lawful in all respects, and we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 2, 2019
CLERK